PER CURIAM.
Michael Griffith appeals an order denying his motion to correct illegal sentence.
With regard to point II of the motion filed by defendant-appellant Griffith, the State concedes that there is an error in the sentencing order. The sentencing order states that the defendant was sentenced as a prison releasee reoffender (PRR) on both counts I and II, whereas the oral pronouncement reflects that the defendant was sentenced as a PRR for count I only. We therefore reverse the order denying the motion to correct illegal sentence in part, and remand with directions to strike the PRR designation from count II. See Reyes v. State, 888 So.2d 95, 95 (Fla. 3d DCA 2004); Reddick v. State, 802 So.2d 421, 422 (Fla. 3d DCA 2001). The defendant need not be present. We affirm the remainder of the order denying relief.
Affirmed in part, reversed in part, and remanded with directions.